Determination of respondent Police Commissioner of the City of New York, dated December 2, 1986, transferred to this court pursuant to CPLR 7804 (g) by order of the Supreme Court, New York County (Beatrice Shainswit, J.), entered on *304September 17, 1987, finding petitioner guilty of wrongfully engaging in an altercation with two civilians and wrongfully causing their arrest, and suspending him for a period of 30 days and placing him on disciplinary probation for a period of one year, is unanimously confirmed, without costs or disbursements, and the petition dismissed.
The determination by respondent was supported by substantial evidence. We note, however, that the penalty imposed was extremely lenient in view of the petitioner’s gross abuse of his public authority for private and vindictive ends, especially when compared with sanctions imposed by the Commissioner in other cases for infractions much less serious. This is not the first instance we have seen of such marked and unfair disparity in the imposition of sanctions. (See, e.g., Matter of Flowers v Ward, 138 AD2d 242.) Concur — Kupferman, J. P., Sullivan, Ross, Asch and Wallach, JJ.